


109 HR 5473 IH: Student

U.S. House of Representatives
2006-05-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5473
		IN THE HOUSE OF REPRESENTATIVES
		
			May 24, 2006
			Mr. Pascrell
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To repeal the increase in tax on unearned income of minor
		  children enacted by the Tax Increase Prevention and Reconciliation Act of
		  2005.
	
	
		1.Short titleThis Act may be cited as the
			 Student Savings Act of
			 2006.
		2.Repeal of tax increase
			 on unearned income of minor childrenSection 510 of the Tax Increase Prevention
			 and Reconciliation Act of 2005 (Public Law 109–222), and the amendments made by
			 such section, is hereby repealed. The Internal Revenue Code of 1986 shall be
			 applied and administered as if such section and amendments had never been
			 enacted.
		3.Imposition of
			 individual income tax surcharge
			(a)Imposition of
			 taxSection 1 of the Internal Revenue Code of 1986 (relating to
			 imposition of tax on individuals) is amended by adding at the end the following
			 new subsection:
				
					(j)Additional
				income tax
						(1)In
				generalIf the adjusted gross income of the taxpayer exceeds the
				threshold amount, the tax imposed by this section (determined without regard to
				this subsection) shall be increased by an amount equal to the applicable
				percentage of so much of the adjusted gross income as exceeds the threshold
				amount.
						(2)Threshold
				amountsFor purposes of paragraph (1), the term threshold
				amount means $1,000,000.
						(3)Applicable
				percentageFor purposes of
				paragraph (1), the applicable percentage for a taxable year shall be the
				percentage which the Secretary shall determine will (after the application of
				paragraph (1)) result in an increase in revenues to the Treasury for the
				taxable year in an amount equal to the decrease in such revenues by reason of
				the enactment of section 2 of the Student
				Savings Act of 2006.
						(4)Tax not to apply
				to estates and trustsThis subsection shall not apply to an
				estate or
				trust.
						.
			(b)Coordination
			 with minimum taxSection 55(c) of such Code (defining regular
			 tax) is amended by redesignating paragraph (3) as paragraph (4) and by
			 inserting after paragraph (2) the following new paragraph:
				
					(3)Coordination
				with minimum taxSolely for purposes of this section, section
				1(j) shall not apply in computing the regular
				tax.
					.
			(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2005.
			(d)Section 15 Not To
			 applyThe amendments made by this section shall not be treated as
			 a change in a rate of tax for purposes of section 15 of the Internal Revenue
			 Code of 1986.
			
